OPINION OF THE COURT
GORDON A. DUNCAN, JR., Circuit Judge.

ORDER QUASHING SUBPOENAS TO CHANNEL 17 REPORTERS

This cause coming on to be heard on the Motion of Debby Ferraro, Carolyn Miles and Steve Patrick, all employed by Tampa Television, Inc., d/b/a WJKS-TV, Channel 17, to quash the subponenas attempted to be served on them,
And the Court finding that all of their testimony involves newsgathering activities,
And the Court having considered the authorities upholding the *152constitutional right of media personnel to be excused from testifying as to newsgathering activities, including the 36 Florida cases cited at pages 630, et seq., Practising Law Institute, Communications Law 1984, a number of which were from Duval County, Florida,
Upon consideration, it is Ordered that each of the witness subpoenas to Debby Ferraro, Carolyn Miles and Steve Patrick, be and the same are hereby quashed.